FEIGUS, J.,
This matter is before the court en banc upon defendant Ford Motor Company’s objections to plaintiffs’ interrogatories nos. 14 and 15 in their action of trespass involving an alleged motor vehicle products liability claim. The interrogatories requested are as follows:
“14. Please state whether defendant, Ford Motor Company, had a contract with any advertising agency in the years 1962 and 1963 concerning the advertisement on television of its pick-up trucks.
“15. If the answer to the preceding Interrogatory is in the affirmative, please state the names and addresses of the advertising agencies with whom Ford Motor Company contracted with for the years 1962 and 1963.”
We are of the opinion that plaintiffs are entitled to answers to said questions. In our view, they come within the standards of relevancy under Pa. R. C. P. 4005 and 4007. Advertisements of widely distributed products by manufacturers sold in the stream of commerce may, in proper instances, be treated as warranties of the merchandise: 4 Goodrich-Amram, Rules 4005 and 4007; Frumer and Friedman, Products Liability, §§16.04 and 47.01; Cembrook v. Superior Court, 56 Cal. 2d 423, 364 P. 2d 303; Bleacher v. Bristol-Myers Company, 53 Del. 1, 163 A. 2d 526; General Motors Corp. v. Dodson, 47 Tenn. App. 438, 460, 338 S.W. 2d 655, 665; Supine v. Compagnie Nationale Air France, 21 F.R.D. 42.
ORDER
And now, May 29, 1970, the objections of defendant Ford Motor Company, a corporation, to plaintiffs’ interrogatories nos. 14 and 15, are overruled and dismissed.